Citation Nr: 1029752	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  08-11 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to burial allowance.

2.  Entitlement to plot or interment allowance.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from May 1966 to May 
1968.  He died in October 2006.  The appellant is his sister.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in October 2009.  This matter was 
originally on appeal from a December 2006 determination and a 
March 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Huntington, West Virginia.

In August 2009, the appellant testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The Veteran died at a private hospital in October 2006; he 
did not die while in a medical center, domiciliary, or nursing 
home, or at a facility under contract with a VA or while 
traveling under proper prior authorization and at VA expense to a 
specified lace for the purpose of examination, treatment or care. 

2.  At the time of his death, the Veteran was not receiving VA 
compensation or pension benefits. 

3.  There was no claim for compensation or pension pending at the 
time of the Veteran's death that would have resulted in an award 
of compensation or pension. 

4.  The Veteran was not discharged from service due to a 
disability incurred in or aggravated by service, and upon his 
death his body was not being held by a state or a political 
subdivision of a state due to lack of a next of kin and 
insufficient resources in his estate. 




CONCLUSIONS OF LAW

1.  There is no legal entitlement to non-service-connected burial 
benefits.  38 U.S.C.A. §§ 2302, 2303, 2304 (West 2002); 38 C.F.R. 
§§ 3.1600, 3.1605 (2009). 

2.  The criteria for payment of plot or interment allowance have 
been met.  38 C.F.R. §§ 3.1601 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.

Pursuant to the Board's October 2009 Remand, the RO readjudicated 
the appellant's claim under provision of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) as discussed in more detail below and issued a 
supplemental statement of the case.  Based on the foregoing 
actions, the Board finds that there has been compliance with the 
Board's October 2009 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

VA has met all statutory and regulatory notice and duty to assist 
provisions.  A letter dated in February 2010 fully satisfied the 
duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 6 Vet. App. at 183.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's respective 
duties for obtaining evidence. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not done 
in this case, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of her 
claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The Veteran's service treatment records are of record.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not part 
of the claims file.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Burial Benefits

Funeral and burial expenses of a deceased Veteran are payable if 
the Veteran died of a service-connected disability.  38 U.S.C.A. 
§ 2307 (West 2002); 38 C.F.R. § 3.1600(a) (2009). 

If the Veteran's death was not service-connected, a burial 
allowance may be paid under the following circumstances:

If, at the time of death, the Veteran was in receipt of VA 
pension or compensation (or, but for the receipt of military 
retirement pay, would have been in receipt of compensation); or 
the Veteran had an original or reopened claim for either 
compensation or pension pending, and, in the case of an original 
claim, there is sufficient evidence of record on the date of the 
Veteran's death to have supported an award of compensation or 
pension effective prior to the date of the Veteran's death.  38 
U.S.C.A. § 2302(a)(1) (West 2002); 38 C.F.R. §§ 3.1600(b)(1),(2) 
(2009). 

A non-service-connected burial allowance may also be payable if 
the deceased was a Veteran of any war or was discharged or 
released from active military service for a disability incurred 
or aggravated in the line of duty, and the body of the deceased 
is being held by a State (or a political subdivision of a State); 
and there is no next of kin or other person claiming the body of 
the deceased Veteran, and there are no available sufficient 
resources in the Veteran's estate to cover burial and funeral 
expenses.  38 C.F.R. § 3.1600(b)(3) (2009). 

In addition, a non-service-connected burial allowance is payable 
if the Veteran died from non-service-connected causes while 
properly hospitalized by the VA.  For burial allowance purposes, 
the term hospitalized by VA means admission to a VA facility as 
described in 38 U.S.C. § 1701(3) for hospital, nursing home, or 
domiciliary care under the authority of 38 U.S.C. § 1710 or § 
1711(a); admission (transfer) to a non-VA facility as described 
in 38 U.S.C. § 1701(4) for hospital care under the authority of 
38 U.S.C. § 1703; admission (transfer) to a nursing home under 
the authority of 38 U.S.C. § 1720 for nursing home care at the 
expense of the United States; or admission (transfer) to a State 
nursing home for nursing home care with respect to which payment 
is authorized under the authority of 38 U.S.C. § 1741.  38 U.S.C. 
§ 2303(a)(2) (2009); 38 C.F.R. § 3.1600(c) (2009).  If a Veteran 
dies en route while traveling under proper prior authorization 
and at VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be allowed 
as though death had occurred while properly hospitalized by VA.  
38 C.F.R. § 3.1605(a) (2009). 

With regard to entitlement to burial benefits, none of the 
applicable criteria have been met.  At the time of his death, the 
Veteran was not receiving VA compensation or pension benefits.  
38 C.F.R. § 3.1600(b)(1) (2009).  Service connection had been 
established for shell fragment wound scar of the left thigh but a 
zero percent disability rating had been assigned.  Thus, the 
Veteran was receiving no VA compensation for this service-
connected disability.  

The Board notes that prior to the Veteran's death, in November 
2006, he filed an original claim for posttraumatic stress 
disorder (PTSD) and a reopened claim for chronic hepatitis.

In a decision dated in January 1988, the RO denied service 
connection for chronic hepatitis with liver condition.  The 
Veteran's application to reopen his claim of service connection 
for chronic active hepatitis was received in September 2006.  The 
Veteran's claim for service connection for chronic hepatitis with 
liver condition was denied as the diagnosed cirrhosis of the 
liver with active hepatitis was not shown to have incurred in or 
aggravated during military service nor shown within the 
presumptive period following separation.  

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  In order to warrant service connection, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

However, after the Veteran filed his claim to reopen in September 
2006, he submitted no additional evidence.  As such, at the time 
of the Veteran's death, the record was absent evidence of in-
service occurrence of hepatitis and medical evidence of a nexus 
between an in-service injury or disease the diagnosis of chronic 
hepatitis and cirrhosis.

Similarly, with respect to the Veteran's claim of entitlement to 
service connection for PTSD, service connection for post-
traumatic stress disorder requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2009); a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) 
(2009).

In this case, no evidence had been received regarding the 
Veteran's claim for PTSD.  As such, the record at the Veteran's 
death was absent medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  

Accordingly, the Board concludes that there is not sufficient 
evidence of record on the date of the Veteran's death to have 
supported an award of compensation effective prior to the date of 
the Veteran's death and there is not sufficient prima facie 
evidence of record on the date of the Veteran's death to indicate 
that the Veteran would have been entitled to compensation prior 
to the date of death.  Therefore, the Veteran did not meet the 
criteria for entitlement to burial benefits of having an original 
or reopened claim for compensation or pension pending at the time 
of his death.  38 C.F.R. § 3.1600(b)(2) (2009).  

Moreover, although the Veteran served in Vietnam, the record on 
appeal does not show that: the Veteran's body was held by a 
State, or political subdivision of a State; no next of kin or 
other person claimed the body; or that there were insufficient 
available resources to cover burial and funeral expenses.  38 
C.F.R. § 3.1600(b)(3) (2009).  Rather, in her November 2006 
application for VA burial benefits, the appellant explained that 
she was the Veteran's sister and submitted evidence which showed 
that she had borne the Veteran's last expenses. 

Finally, the record on appeal does not show that the Veteran died 
while in a VA medical center, domiciliary, or nursing home, or at 
a facility under contract with VA, or while traveling under 
proper prior authorization and at VA expense to a specified place 
for the purpose of examination, treatment or care.  38 C.F.R. §§ 
3.1600(c), 3.1605 (2009).  Rather, he died at a private hospital 
in West Virginia.  

The appellant maintains that fairness dictates that VA burial 
benefits be granted, inasmuch as the Veteran served in Vietnam 
and was wounded with shrapnel, he was exposed to Agent Orange 
which caused medical problems which she believed lead to his 
death and also a contributing factor to the Veteran's sons 
afflictions of cerebral palsy, epilepsy, and blindness.  
Essentially, the appellant's argument is grounded in equity, 
based on an assertion that VA may not deny this claim because to 
do so would be unfair.  However, the Board is bound by the law 
and is without authority to grant benefits on an equitable basis.  
38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416 (1994).  It has been observed that no equities, no 
matter how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress.  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 
(1992); Office of Personnel Management v. Richmond, 496 U.S. 414 
(1990).  The Board has no authority to act outside the 
constraints of the statutory and regulatory criteria that bind it 
in this case.  38 U.S.C.A. § 7104(c) (West 2002).  The laws 
enacted by Congress simply do not provide a basis to award the 
benefit sought. 

The Board has carefully considered the Appellant's contentions.  
Although the Board recognizes the honorable service of the 
Veteran, and while sympathetic to the Appellant's arguments, as 
the discussion above illustrates, the law and regulations 
governing the payment of burial benefits establish very specific 
eligibility requirements for such benefits.  Under these 
guidelines, there is no legal basis upon which to award non-
service-connected burial benefits.  

As the preponderance of the evidence is against the claim, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Plot Allowance

In addition to a burial allowance, VA will also pay for a plot or 
interment allowance, in certain cases, when a Veteran dies from 
nonservice-connected causes. According to the regulatory 
provisions regarding entitlement to a plot or interment 
allowance, a plot or interment allowance is payable subject to 
the following conditions:  (i) The deceased Veteran is eligible 
for burial in a national cemetery; 
(ii) The Veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States; (iii) The 
applicable further provisions of 38 C.F.R. § 3.1600 and §§ 3.1601 
through 3.1610.  38 C.F.R. § 3.1600(f) (2009).  See also 38 
U.S.C.A. § 2303(b); 71 Fed. Reg. 44,915 - 44,920 (Aug. 8, 2006).

Any person classified as a "Veteran" is eligible for burial in 
a national cemetery.  38 U.S.C.A. § 2402; 38 C.F.R. § 38.620(a).  
A Veteran is "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable." 38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).

Regarding entitlement to a plot allowance, the Board notes that 
the Veteran served in the active military and was discharged 
under honorable condition; he thus was entitled to burial in a 
National Cemetery.  See 38 C.F.R. § 38.620.  Additionally, the 
record establishes that the Veteran was not buried at a national 
cemetery, as the place of final disposition was a family cemetery 
in Madison, West Virginia. 38 C.F.R. § 3.1600(f).  Finally, there 
is nothing in the record suggesting payment of a plot allowance 
is precluded under 38 C.F.R. §§ 3.1601- 3.1610.  Notably, the 
appellant filed a timely claim for burial benefits in November 
2006, less than a month after the Veteran's death. See 38 C.F.R. 
§ 3.1601(a).  Further, the appellant has submitted a valid 
receipt showing that she paid for opening and closing of the 
grave and graveside service.  She also submitted a certified 
death certificate, confirming the place of burial.  Although the 
receipt was not on the cemetery owner's billhead showing name of 
the deceased Veteran, the receipt is dated the date of the 
Veteran's death, it was signed by the cemetery owner, and the 
receipt shows the costs and the nature of the cost of services 
rendered.  38 C.F.R. § 3.1501(b)(1) and (2). 

Consequently, as all of the pertinent criteria are met, VA 
payment of the plot or interment allowance is warranted.  38 
C.F.R. § 3.1601(f).


ORDER

Entitlement to burial allowance is denied.

Entitlement to plot or interment allowance is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


